 Case 2:19-cv-00993-FB Document 21 Filed 08/27/20 Page 1 of 4 PageID #: 539




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 AYSHEN LASTER,
                                                    MEMORANDUM AND ORDER
                       Plaintiff,
                                                    Case No. 1: 19-cv-993-FB
        -against-

 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.
 ------------------------------------------------x For the Defendant:
 Appearances:
 For the Plaintiff:                                RICHARD P. DONOGHUE, ESQ.
 CHARLES E. BINDER, ESQ.                           United States Attorney
 485 Madison Avenue, Suite 501                     Eastern District of New York
 New York, New York 10022                          271 Cadman Plaza East, 7th Floor
                                                   Brooklyn, New York 11201
BLOCK, Senior District Judge:

      Ayshen Laster seeks review of the Commissioner of Social Security’s denial

of her application for social security disability benefits. Both parties move for

judgment on the pleadings. For the following reasons, Laster’s motion is granted,

Commissioner’s motion is denied, and the case is remanded for further proceedings.

                                               I

      Plaintiff filed an application for disability benefits on May 23, 2016. Her

application was denied, and she requested a hearing before an ALJ. After the

hearing, the ALJ ruled that plaintiff was not disabled. The ALJ assigned an RFC of:




                                               1
  Case 2:19-cv-00993-FB Document 21 Filed 08/27/20 Page 2 of 4 PageID #: 540




      sedentary work . . . except, during the course of an eight hour workday,
      she can sit for 6, stand/walk 2 hours and lift/carry 10 pounds
      occasionally. The claimant can never climb ladders/scaffolds;
      occasionally stoop, kneel, crouch and crawl; occasionally be exposed
      to extreme heat/cold and dust/odors; frequently handle and finger with
      the left dominant hand and never be around hazardous machinery.

AR 14. The Appeals Council declined review.

                                          II.

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir.

2004); see also 42 U.S.C. § 405(g). “Substantial evidence . . . means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Selian v. Astrue, 708 F.3d 409, 417 (2d Cir. 2013) (internal quotation marks and

alterations omitted) (quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)).

                                          III.

      Laster argues that the ALJ improperly afforded limited weight to the opinion

of her treating physician—Dr. Hong Xu. Instead, the ALJ afforded weight to

consultative examiner Dr. Andrea Pollack.

      A treating physician’s opinion as to the nature and severity of an impairment

is given controlling weight unless it is “[in]consistent with other substantial evidence

in the record.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). While treating

physician opinions are subject to attack, “a circumstantial critique by non-

                                           2
  Case 2:19-cv-00993-FB Document 21 Filed 08/27/20 Page 3 of 4 PageID #: 541




physicians, however thorough or responsible, must be overwhelmingly compelling

in order to overcome a medical opinion.” Wagner v. Sec’y of HHS, 906 F.2d 856,

862 (2d Cir. 1990).

      Dr. Xu opined that Laster could sit for less than two hours and stand/walk for

less than two hours. Dr. Pollack, without reviewing Laster’s records and after

meeting her once, opined that she had moderate restrictions in standing, walking,

and sitting. See Garretto v. Colvin, 2017 WL 1131906, at *21 (S.D.N.Y. Mar. 27,

2017) (“[The consultant’s] use of the word ‘moderate’ is vague and provides no

support for the ALJ's conclusion that plaintiff engage in these activities for six hours

out of an eight hour day.”). Dr. Pollack’s opinion is hardly “overwhelmingly

compelling” considering Dr. Xu treated Laster for years and performed blood tests

and MRIs before forming her opinion. Wagner, 906 F.2d at 862.

      Notably, however, the RFC contemplates plaintiff sitting for six hours a day.

This is inconsistent with the opinions of both Dr. Xu and Dr. Pollack. In fact, the

“six hours” figure does not come from a medical opinion in the record. Because the

ALJ “improperly substituted his own opinion for that of a physician,” the Court finds

the RFC determination legally deficient and unsupported by substantial evidence.

Hilsdorf v. Comm’r of Soc. Sec., 724 F. Supp. 2d 330, 347 (E.D.N.Y. 2010).




                                           3
 Case 2:19-cv-00993-FB Document 21 Filed 08/27/20 Page 4 of 4 PageID #: 542




                                         III.

      For   the   foregoing   reasons,    Laster’s    motion    is   GRANTED      and

Commissioner’s motion is DENIED, and the case is remanded for a new RFC

determination in light of this memorandum and order.

SO ORDERED.
                                                _/S/ Frederic Block___________
                                                FREDERIC BLOCK
                                                Senior United States District Judge
Brooklyn, New York
August 27, 2020




                                          4
